NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4566-19

MARLEENA OLSSON
(f/k/a MARLEENA
ROMEO),

          Plaintiff-Respondent,

v.

JOHN ROMEO,

     Defendant-Appellant.
_______________________

                   Submitted September 13, 2021 – Decided September 24, 2021

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FM-03-0674-18.

                   Berg & Pearson, PC, attorneys for appellant (Michael
                   H. Berg, on the briefs).

                   Patricia Ronayne, PC, attorneys for respondent (Jaclyn
                   Kusmaul, on the brief).

PER CURIAM
      In this post-judgment matrimonial matter, defendant John Romeo appeals

from an August 21, 2020 Family Part order denying his motion to terminate

alimony; reducing his alimony obligation from $1200 per week to $150 per

week; and denying his request to suspend payments pending a decision on his

Social Security Disability (SSD) application. Defendant also appeals the judge's

decision granting plaintiff Marleena Olsson's cross-motion designating her as

the beneficiary of defendant's retirement accounts up to the amount of $380,000

in order to secure his alimony obligation. We affirm.

                                       I.

      The following facts are derived from the record. The parties married in

November 1997, divorced in November 2018, and have two emancipated

children. In their property settlement agreement (PSA) incorporated into the

dual final judgment of divorce (FJOD) on November 15, 2018, defendant agreed

to pay open durational alimony of $1200 per week to plaintiff after the former

marital home was sold. The PSA provided that defendant was self-employed,

operating RomeoPhoto, LTD (RomeoPhoto),1 with a stipulated gross annual

income of $200,000. RomeoPhoto was established in 1989 and specialized in


1
  RomeoPhoto is referred to as RomeoPhoto, LTD and Romeo Photography,
LTD interchangeably throughout the record. We refer to the business as
RomeoPhoto.
                                                                          A-4566-19
                                       2
commercial photography. For purposes of calculating alimony, plaintiff was

imputed a gross annual income of $25,000. Defendant agreed to maintain his

life insurance policy with a death benefit of $120,000 naming plaintiff as the

beneficiary and designating her as the beneficiary for the full value of his

retirement accounts to secure his alimony obligation since the life insurance

coverage was insufficient to cover the total alimony obligation . At the time the

FJOD was entered, defendant was fifty-four years old, and plaintiff was fifty-

one years old. Article I, Section J, paragraph twelve of the PSA provides in

pertinent part: "[Defendant's] alimony obligation shall . . . be subject to review

based upon a substantial change of circumstances."

      Following the parties' divorce, defendant was diagnosed with various

medical conditions. On February 12, 2020, defendant applied for SSD benefits

and was found eligible to receive benefits beginning in June 2020. Since March

26, 2020, defendant has been on continuous oxygen therapy and asserted he can

no longer work "due to his physical limitations." On July 16, 2020, defendant

filed a post-judgment motion seeking to terminate his alimony obligation or

alternatively, a temporary suspension of his alimony payments and obligations

to secure alimony under the PSA, and for counsel fees.




                                                                            A-4566-19
                                        3
      Defendant argued that his alimony obligation should be terminated or

suspended retroactive to December 6, 2019, the date he was deemed disabled

and therefore eligible for long-term disability benefits by his private insurer,

Northwestern Mutual. He also claimed his last RomeoPhoto project ended in

early December 2019. The business was dissolved, and defendant certified he

was being evicted from his residence and his studio.

      On August 3, 2020, plaintiff filed opposition to defendant's motion and a

cross-motion for enforcement of his obligation to pay $1200 per week in

alimony or alternatively, for a modification of the alimony amount if the judge

found a sufficient basis to suspend payments. In her certification in opposition

to defendant's motion and in support of her cross-motion, plaintiff asserted that

his application was "premature" because he did not present any evidence

confirming his ailment is "permanent."

      Plaintiff also contended defendant "has not established that he is

completely unable to work in any capacity" and defendant can earn $14,640

annually without jeopardizing his disability benefits. According to plaintiff, the

alimony arrearages were $21,600, and she certified that defendant transferred

$68,613.99 to his girlfriend in Italy. In addition, plaintiff cross-moved to be

designated as the beneficiary of defendant's retirement account, up to the sum


                                                                            A-4566-19
                                         4
of $380,000, in order to secure the alimony obligation. Plaintiff did not seek

discovery and neither party requested a plenary hearing.

      The judge heard oral argument on August 21, 2020, and issued his order

and written statement of decision later that day. In his detailed order and

decision, the judge found "a complete termination of [d]efendant's alimony

obligation is [not] appropriate given the parties' agreement providing for open

durational alimony."    The judge determined that defendant established a

substantial change of circumstances because as of June 2020, he began receiving

SSD benefits of $3,030.80 per month and long-term disability payments of

$4775 per month or $4,409.71 (after the social security automatic withdrawal)

from Northwestern Mutual effective December 6, 2019.2 Applying offsets, the

judge concluded defendant's income is now $57,300 per year, and that in 2019,

plaintiff earned $31,646.

      Based on the record presented, the judge emphasized that defendant's

business is "now permanently closed"; he has no other current sources of

income; neither party can maintain the marital lifestyle; and defendant's alimony

obligation should be modified, not terminated.        The judge addressed the



2
  Defendant's long-term disability payments from Northwestern Mutual were
reduced by his SSD payments.
                                                                           A-4566-19
                                       5
modification of alimony issue by self-employed persons governed by N.J.S.A.

2A:34-23(l), which states:

            When a self-employed party seeks modification of
            alimony because of an involuntary reduction in income
            since the date of the order from which modification is
            sought, then that party's application for relief must
            include an analysis that sets forth the economic and
            non-economic benefits the party receives from the
            business, and which compares these economic and non-
            economic benefits to those that were in existence at the
            time of the entry of the order.

      The judge explained that both parties "[are] not able to maintain a standard

of living reasonably comparable to the standard enjoyed during the marriage,"

citing Crews v. Crews, 164 N.J. 11, 28 (2000).           Based upon the parties'

matrimonial case information statements (CIS), the judge found defendant

reported monthly expenses of $10,408 and plaintiff's CIS reported monthly

expenses of $6035.       In light of these circumstances, the judge reduced

defendant's alimony obligation from $1200 per week to $150 per week

retroactive to the filing date of his motion, without prejudice to plaintiff's right

to file a motion to modify the revised alimony award in the event defendant's

"health improves in the future."      The judge granted defendant's request to

terminate his life insurance obligation to secure alimony payments.




                                                                              A-4566-19
                                         6
      With regard to plaintiff's cross-motion, the judge granted her application

to require defendant to designate her as the beneficiary of his retirement amounts

up to $380,000 in order to secure his alimony obligation. In considering both

parties' requests for counsel fees, the judge considered the factors under N.J.S.A.

2A:34-23, Rules 4:42-9(a)(1) and 5:3-5(c), and RPC 1.5(a). He concluded "the

[c]ourt has not been presented with sufficient evidence to establish that either

party acted in bad faith" and found no counsel fees should be awarded. A

memorializing order was entered.

      On appeal, defendant challenges the judge's order denying his application

to terminate alimony and directing that he secure the alimony obligation with

his retirement account monies.

                                        II.

      Our scope of review of Family Part orders is limited, as we accord

deference to the family courts due to their "special jurisdiction and expertise in

family matters." Cesare v. Cesare, 154 N.J. 394, 413 (1998). Therefore, the

judge's findings are binding so long as its determinations are "supported by

adequate, substantial, credible evidence." Id. at 411-12. A "[motion] judge's

legal conclusions, and the application of those conclusions to the facts, are

subject to our plenary review." Spangenberg v. Kolakowski, 442 N.J. Super.


                                                                             A-4566-19
                                        7
529, 535 (App. Div. 2015) (quoting Reese v. Weis, 430 N.J. Super. 552, 568

(App. Div. 2013)).

      An agreement and order to pay permanent or open durational alimony are

"subject to review or modification by our courts based upon a showing of

changed circumstances." Glass v. Glass, 366 N.J. Super. 357, 370 (App. Div.

2004) (quoting Miller v. Miller, 160 N.J. 408, 419 (1999)); see also N.J.S.A.

2A:34-23 (providing support orders "may be revised and altered by the court

from time to time as circumstances may require").         "The party seeking

modification has the burden of showing such 'changed circumstances' as would

warrant relief from the support or maintenance provisions involved." Lepis v.

Lepis, 83 N.J. 139, 157 (1980) (citation omitted). Only after the party seeking

modification has satisfied its burden will the court consider the second prong

under Lepis, whether "changed circumstances have substantially impaired the

ability to support himself or herself." Crews, 164 N.J. at 28 (citing Lepis, 83

N.J. at 157).

      A permanent involuntary decrease in a supporting spouse's income

typically constitutes a "changed circumstance" permitting a modification or

termination of alimony. Innes v. Innes, 117 N.J. 496, 504 (1990); see also

Petersen v. Petersen, 85 N.J. 638, 643 (1981) (holding a change in an obligor's


                                                                         A-4566-19
                                      8
income typically warrants modification of alimony). The court must determine

"whether the change in circumstance is continuing and whether the agreement

or decree has made explicit provision for the change." Lepis, 83 N.J. at 152.

"Temporary circumstances are an insufficient basis for modification" or

termination of an alimony obligation. Innes, 117 N.J. at 504 (citing Bonanno v.

Bonanno, 4 N.J. 268, 275 (1950)).

      Defendant first argues that the judge abused his discretion by finding the

submissions supporting his motion did not establish a permanent change of

circumstances necessary to terminate his open durational alimony obligation.

According to defendant, he presented "substantial evidence" of his inability to

work, as evidenced by being eligible for SSD and private long-term disability

benefits. He claims Dr. Kathleen M. Biblowitz of the Jefferson Pulmonary

Institute opined that his CT scan "shows irreversible damage" to his lungs and

his use of supplemental oxygen prohibits him from performing "gainful work

activities." Defendant has been receiving treatment for his condition since 2019

and he contends he "lives with a constant fear of dying" in light of the

coronavirus.

      We find no abuse of discretion in the judge's denial of defendant's motion

to terminate alimony. Defendant does not dispute it was his burden to present


                                                                          A-4566-19
                                       9
competent evidence of a permanent change in circumstances establishing a

prima facie entitlement to termination of his alimony obligation. See, e.g.,

Palombi v. Palombi, 414 N.J. Super. 274, 291 (App. Div. 2010). He argues

plaintiff's counsel acknowledged on the record that defendant "satisfied the

change of circumstances prong" under Lepis, but he contends that under the

second prong of the analysis, the judge erred by determining defendant had the

ability to pay the reduced amount of $150 per week. See generally Lepis, 83

N.J. at 157-59.

      The judge's careful scrutiny and well-reasoned analysis of the reports,

certifications, CIS's, and documents submitted with the motion and cross-motion

support his conclusion that defendant has the ability to pay $150 per week in

alimony under N.J.S.A. 2A:34-23(l), given the disparities in the parties' current

income levels. The judge highlighted that "[b]oth parties are experiencing a

monthly shortfall based on their current [] monthly expenses." Based upon the

substantial credible evidence in the record, the judge was correct in his analysis.

Defendant did not sustain his burden under Lepis to terminate his alimony

obligation under either prong.

      We next reject defendant's contention that the judge erred by requiring

defendant to continue to designate plaintiff as his beneficiary for the full amount


                                                                             A-4566-19
                                       10
of his retirement accounts up to $380,000. In Article I, Section H, paragraph

ten of the PSA, the parties agreed to secure defendant's alimony obligation with

his retirement accounts because there was an insufficient amount of life

insurance in place. A Family Part judge can order an obligor spouse to maintain

life insurance, or other assets, for the protection of a former spouse. Jacobitti v.

Jacobitti, 135 N.J. 571, 580 (1994); Davis v. Davis, 184 N.J. Super. 430, 439

(App. Div. 1982). "The requirement that defendant obtain life insurance on his

life or create a trust fund to guarantee future alimony payments is appropriate

and plainly within the broad authority conferred upon a judge in a matrimonial

action . . . ."

       The post-judgment order is consistent with the JOD, and defendant

provides no evidence of error. Moreover, we cannot overlook the fact that

defendant prevailed on his motion to terminate his life insurance obligation to

plaintiff. We find no abuse of discretion in these rulings and affirm.

                                        III.

       We review a trial court's order concerning attorneys' fees under an abuse

of discretion standard. Strahan v. Strahan, 402 N.J. Super. 298, 317 (App. Div.

2008) (citing Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). N.J.S.A. 2A:34-

23 authorizes family courts to award counsel fees in a matrimonial action and


                                                                              A-4566-19
                                        11
"further requires the judge consider the factors set forth in the court rule on

counsel fees, the financial circumstances of the parties, and the good or bad faith

of either party." Mani v. Mani, 183 N.J. 80, 94 (2005) (quoting N.J.S.A. 2A:34-

23). Rule 5:3-5(c) states that a court should consider nine factors, including the

"reasonableness and good faith of the positions advanced by the parties."

      The judge here referenced the factors enumerated in the court rules and

found that those factors did not support an award of counsel fees. He also

concluded that neither party acted in bad faith.        We discern no abuse of

discretion in the judge's determinations. Both parties asserted various claims in

these post-judgment proceedings, with varying degrees of success. The record

does not reflect that either party pursued any claims in bad faith.

      To the extent defendant's brief raises any additional arguments, they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-4566-19
                                       12